 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   HOPE ALLEY, CA SBN 314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     ROBERT CHRISTOFFERSON
 7
 8                               IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case No. 6:18-po-00096
12                        Plaintiff,              MOTION TO VACATE JANUARY 29, 2019
                                                  REVIEW HEARING; ORDER
13    vs.
14    ROBERT CHRISTOFFERSON,
15                    Defendant.
16
17          Defendant Robert Christofferson hereby requests that the Court vacate the January 29,
18   2019 review hearing. The Government is in agreement with the request.
19          On February 27, 2018, pursuant to a deferred entry of judgment, the Court sentenced Mr.
20   Christofferson to 12 months of probation with the conditions that he obey all laws and report all
21   law enforcement contact within 7 days. Additionally, the Court ordered Mr. Christofferson to pay
22   a fine of $700.00.
23          Mr. Christofferson has not had any new law violations and has paid his fine in full.
24          The parties agree that Mr. Christofferson is in compliance with the terms of his probation.
25   Accordingly, the parties request that the Court vacate the January 29, 2019 review hearing.
26   //
27
28
 1
 2                                                 Respectfully submitted,
 3                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 4
 5   Date: January 24, 2019                        /s/ Hope Alley
                                                   HOPE ALLEY
 6                                                 Assistant Federal Defender
                                                   Attorney for Defendant
 7                                                 ROBERT CHRISTOFFERSON
 8
 9
10
11
12                                               ORDER
13            Pursuant to the parties’ request, the court vacates the January 29, 2019 review hearing for
14   Case No. 6:18-po-00096.
15
16   IT IS SO ORDERED.
17
18   Dated:      January 24, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27

28


     Christofferson - Motion to Vacate
                                                       2
